Citation Nr: 0022323	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  94-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for lung disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962 and from October 1963 to February 1969.  The veteran 
served in Vietnam from June 1967 until June 1968.

Entitlement to service connection for residuals of pneumonia 
was denied by a March 1977 rating decision.  The veteran was 
notified of that decision in April 1977 and did not submit a 
notice of disagreement within one year of the date of 
notification.

Entitlement to service connection for residuals of pneumonia 
was denied by an April 1986 rating decision.  The veteran 
appealed that decision. Rating decisions in March and July 
1987 continued the denial.  In August 1988, the Board of 
Veterans' Appeals (Board) remanded the case for the RO to 
determine whether the veteran was seeking service connection 
for a pulmonary disorder or nonservice-connected disability 
pension.  In a letter received later in August 1988, the 
veteran stated that he was seeking a nonservice-connected 
disability pension.  In March 1990, the Board denied a 
permanent and total disability rating for nonservice-
connected disability pension; in accordance with the 
veteran's letter, the Board did not address the issue of 
service connection for a pulmonary disorder.  

A June 1994 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Huntington, West Virginia 
(RO) denied, in pertinent part, service connection for a lung 
disorder to include exposure to herbicides.  An October 1994 
rating decision denied, in pertinent part, service connection 
for lung disease.  This matter comes before the Board on 
appeal from the October 1994 rating decision.  In January 
1997, the Board remanded the issue for further development, 
after which the case was returned to the Board.  

In the remand, the Board characterized the issue regarding 
service connection for lung disease as whether there was new 
and material evidence to reopen the claim for service 
connection.  In a March 1998 rating decision and supplemental 
statement of the case, the RO characterized the issue as 
service connection for lung disease.  However, there was no 
finding that there was new and material evidence or that the 
claim had been reopened.  In March 1999, the Board determined 
there was new and material evidence sufficient to reopen the 
claim and that the claim was well grounded.  The issue was 
remanded to the RO for further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Service medical records show that the veteran suffered an 
episode of pneumonia in 1962.  Subsequent examinations in 
service show no evidence of residuals of pneumonia.  A 
separation examination report in 1968 indicated that the 
veteran's lungs were normal and the report of the chest X-ray 
was negative for any abnormalities.

3.  The veteran served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 but the evidence does not show that he has a disease 
listed at § 3.309(e).  

4.  The competent and probative evidence of record shows that 
lung disease was first diagnosed many years after the 
veteran's discharge from military service; such evidence does 
not show that lung disease had its onset during military 
service, or that it is otherwise related to service.


CONCLUSION OF LAW

The veteran does not have a current lung disease that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reflect that a February 1960 
induction examination revealed the veteran's lungs to be 
normal.  In December 1961, the veteran was found to have 
pneumonia in the right lower lobe and was hospitalized.  On 
admission, it was recorded that intermittent right lower 
chest pain had begun about four days prior to admission.  His 
course in the hospital was one of gradual improvement.  At 
the time of discharge from the hospital, he was afebrile and 
he was returned to duty in early January 1962.  A February 
1962 separation examination found his lungs to be normal.  

On an October 1963 enlistment examination, the veteran's 
lungs were noted to be normal.  In November 1965, he was seen 
for complaints of dull pain in the right side of his chest.  
On examination, the lungs were clear.  He was seen a few days 
later, in December 1965, complaining that the pain persisted.  
The lungs were clear to auscultation and percussion and a 
chest X-ray was interpreted as being within normal limits.  
In January 1966, he complained of bilateral pleuritic-like 
chest pain for three days.  His chest was clear on 
examination and a chest X-ray was within normal limits.  

An October 1968 examination found the veteran's lungs to be 
normal.  There is an undated report of a separation 
examination which appears to have been conducted in December 
1968.  Laboratory findings are date stamped in December 1968 
and the examination was conducted at Fort Knox, Kentucky; 
administrative records show that the veteran had been 
assigned there since May 1968.  Also, a medical history 
report, apparently prepared in connection with that 
examination, is dated in December 1968.  That examination 
revealed that the veteran's lungs were normal and a chest 
X-ray was negative for any abnormalities.

The veteran's personnel records show that during his first 
period of service, he served as a light vehicle driver, 
clerk, duty soldier, and loader.  During the second period of 
service, the veteran was an engineer equipment assistant, 
engineer equipment repairman, auto maintenance "apprec." 
and "Whl." Vehicle repairman.  The veteran served in 
Vietnam from June 1967 until June 1968 as an engineer 
equipment repairman.  

In October 1980, the veteran was seen at a VA outpatient 
facility complaining that his lungs had been hurting for two 
weeks.  The antero-posterior chest diameter was noted to be 
increased and there were scattered sounds in the right lung 
base and right precordium.  The diagnosis was chronic 
bronchitis.  In October and November 1981, the veteran 
complained of chest pains.  He reported that he usually had 
them in the fall since having had pneumonia in service.  A 
previous tuberculin test was reported as negative.  In 
February 1985, he complained of pain under his ribs.  The 
cause of the problem was not found.  In October 1985, he 
reported that he had chest congestion, a sore throat and a 
black spot on his tongue.  His chest was clear, his throat 
was inflamed and there was a large, dark area on his tongue.  
The diagnosis was bronchitis.  

In March 1986, the veteran was seen at a VA facility 
complaining of discomfort in his chest.  He said he had 
difficulty swallowing and had lower sternal and bilateral 
chest pain which was not related to exertion or breathing.  
It was noted that an upper gastrointestinal series had shown 
esophageal contraction.  The assessment was rule out 
esophageal lesion/mass and diverticulum.  

In April 1986, the veteran complained of his chest hurting 
all the time.  The pertinent diagnostic impression was 
shortness of breath, no obvious cause.  A VA chest X-ray made 
in April 1986 showed that the veteran's chest had poor 
inspiratory depth but, otherwise, the lungs and pleura were 
reported to look clear.  It was noted that, when compared to 
a study which had been made in October 1981, the only notable 
change was much poorer inspiratory depth.  An X-ray of the 
veteran's chest taken in May 1986 was interpreted as being 
within normal limits.  

During a June 1986 examination, B. A. Guberman, M.D., 
recorded that the veteran's complaints were of a three year 
history of shortness of breath, chest pain and arthritis.  
The veteran reported having had pneumonia in the past and 
denied chronic bronchitis.  On examination, the chest was 
clear with no wheezes, rales or rhonchi.  The pertinent 
diagnostic impression was shortness of breath, etiology 
undetermined.  

A cardiopulmonary stress test performed by M. Patel, M.D., in 
September 1986 was interpreted as showing exercise-induced 
hypoxemia, most likely due to interstitial lung disease with 
no evidence of limitation of ventilation.  It was noted that 
arterial blood gas testing at rest had shown mild hypoxemia 
and, with exercise, metabolic acidosis due to a lactic acid 
accumulation and severe hypoxemia.  There was also a note 
from Dr. Patel stating that the cause of the veteran's 
interstitial lung disease was not clear and an occupational 
lung disease could not be excluded.  

A January 1987 a cardiac stress test revealed severe dyspnea 
with exercise, no ischemia, and exercise induced hypoxemia.  
Interstitial lung disease was considered the most likely 
possibility.  The January 1987 study was reported to be the 
same as a September 1983 study.  The foregoing 
cardiopulmonary stress test reports were associated with the 
report of a December 1987 VA examination.  

The veteran was seen in March 1987 at a VA outpatient 
facility complaining of chest pain for the prior six years.  
He was noted to have a history of chronic obstructive 
pulmonary disease and chronic bronchitis.  On examination, 
his lungs were clear without rales, rhonchi or dyspnea, and 
there was no chest wall tenderness.  The diagnostic 
assessment was depression.  

In July 1987, the veteran submitted a copy of a medical 
statement from Dr. Patel stating that the veteran should not 
be exposed to dust, fumes, or smoke, and should not engage in 
physical activity past walking short distances.

A cardiopulmonary stress test performed by Dr. Patel in 
August 1987 showed mild reduction of exercise performance due 
to exercise-induced hypoxemia.  It was reported that there 
had been no deterioration of pulmonary function since 
September 1986.  A chest X-ray was reported to show no acute 
infiltration or effusions, with essentially no change since 
November 1986. 

In September 1987, the veteran was hospitalized at the St. 
Francis Hospital because of shortness of breath and general 
weakness.  He was suspected of having interstitial lung 
disease.  He related that since coming home from Vietnam in 
the late 1960's, he had noted progressive exercise dyspnea.  
He denied hemoptysis or pneumonias.  On examination, he had 
clear breath sounds, without wheezing or crackles.  A lung 
biopsy found interstitial pneumonitis of the left lung.  The 
final diagnosis was pulmonary interstitial fibrosis.  A left 
lung biopsy performed in September 1987 was determined to 
show usual interstitial pneumonitis, mild, focal of left 
lung.

On a December 1987 VA examination the anteroposterior 
diameter of the veteran's chest was noted to be increased 
symmetrically.  The lung sounds were distant and expiration 
was prolonged when compared to the inspiratory phase of 
respiration.  There was a nonproductive cough but no wheezes, 
rales or rhonchi.  There was no digital clubbing.  The 
pertinent diagnosis was history of interstitial pneumonitis.  
A chest X-ray noted that compared to a March 1987 X-ray, fine 
surgical staples were seen overlying the left lower chest.  
The lungs and pleurae were reported as clear.  In July 1988, 
Dr. Patel confirmed a diagnosis of interstitial lung disease.  

A March 1989 VA examination revealed normal vesicular 
breathing.  Pulmonary function testing performed by the VA in 
March 1989, was interpreted as showing normal spirometry and 
mildly decreased lung volumes, suggestive of an early 
restrictive defect.  The report of a March 1989 chest X-ray 
indicated poor inspiratory depth and the lungs and pleurae 
were clear.  

In February 1990, a VA medical certificate indicates the 
veteran had complaints of lung problems for eight years.  
During a September 1990 psychological examination by A. 
Lumapas, M.D., the veteran reported that he had done 
automobile bodywork from 1975 to 1983, when he had to close 
his business, a body shop, because of medical reasons.  The 
veteran related that he suffered from bronchitis and was 
unable to work around the paint and dust that were present in 
his auto body shop.

Pages three and four of an undated examination report by 
Bruce A. Guberman, M.D., submitted by the veteran in March 
1991 with regard to his nonservice-connected pension claim, 
show an impression of shortness of breath, etiology 
undetermined.  Dr. Guberman wrote that the veteran had a 
three-year history of shortness of breath.  The pulmonary 
examination was normal and the veteran did not appear to be 
short of breath on lying flat or with mild exertion.  There 
was no clubbing or cyanosis.  The veteran reported chest 
pains considered by the examiner as not anginal in nature but 
probably musculo-skeletal.  

Records received from the Social Security Administration 
(SSA) show that in December 1991 the veteran was awarded 
supplemental security income and considered disabled from 
March 1990.  His disabilities were noted to be pulmonary, 
musculoskeletal and mental.  The report indicates that the 
veteran had not engaged in substantial gainful activity since 
May 1986.  

At a May 1992 hearing for nonservice-connected disability 
pension, the veteran reported that he first began 
experiencing lung problems in 1982 and had not had any 
problems in service.  Transcript of May 1992 hearing (1992 
T.) at 3.  He said that since having been hospitalized in 
service, his lungs were bothered if he was outside when it 
was cold.  The veteran testified that his job was as a heavy 
equipment mechanic.  He denied taking medication for his 
lungs.  The veteran felt that his current lung problem was 
related to the episode of pneumonia in service because he had 
pneumonia five or six times after service.  The veteran 
testified that his doctor had not told him that the current 
lung problem was related to the pneumonia in service.

The veteran submitted a copy of a May 1992 Decision on Appeal 
from the Agent Orange Administration, noting that the 
veteran's claim had been denied on the basis that he was not 
exposed to defoliant spraying.  The decision notes that 
"[t]he nonexposure report is nonspecific, is not totally 
negative, and is equivocal...."  It was concluded that the 
veteran presented a colorable claim of wide-ranging duty in 
defoliation areas and should be afforded the benefit of the 
doubt.  A June 1992 letter from the Agent Orange 
Administration indicates that he was eligible for 
participation in the Agent Orange Veteran Payment Program as 
100 percent disabled, and was to receive monetary benefits.

Records were secured from T. W. Triplett, M.D., at the 
Huntington Internal Medicine Group (Huntington).  In August 
1992 the veteran was seen at Huntington complaining of lung 
problems for a long time and stating that he became severely 
short of breath while walking up a hill.  Examination found 
his lungs to be essentially clear throughout.  The diagnostic 
assessment was possible interstitial lung disease.  

The report of a medical examination at Huntington in 
September 1992 reflects that the veteran had a productive 
cough, especially when he was around dust.  He denied any 
wheezing, asthma or hemoptysis.  The lungs were essentially 
clear to auscultation and percussion with no rales, rhonchi 
or wheezes.  The assessment was interstitial lung disease.  A 
September 1992 chest X-ray showed somewhat prominent 
interstitial lung markings which were noted to be compatible 
with chronic interstitial pneumonitis or fibrosis.

The veteran wrote in September 1992 that he did not see a 
private doctor after  service as he did not have the money to 
do so.  He indicated that he missed a week of work in 1976 
because Dr. "Manolo (sic)" said that he had pneumonia.  The 
veteran also wrote that in service he shoveled coal in the 
winter of 1966 before going to Vietnam.  (The veteran had 
been notified in February 1987 that there had been no 
response to a request for records from Dr. Malano.)  

The veteran was seen at a VA facility in January 1993 
complaining of increasing shortness of breath and a 
productive cough.  The lungs were clear.  The diagnostic 
impression was chronic obstructive pulmonary disease.  

During a September 1993 VA general medical examination, the 
veteran gave a history of progressive shortness of breath 
with cough and interstitial lung disease by history.  He had 
tubular, coarse breath sounds and scattered rhonchi.  There 
were no rales or wheezes.  Pertinent diagnosis was 
interstitial lung disease.  A chest X-ray was reported to 
show an emphysematous contour to the chest and bibasalar 
interstitial changes which were chronic. 

The veteran underwent spirometry by the VA in December 1993 
which was reported to reflect no evidence of obstruction.  
The lung volumes revealed a mild restrictive defect and 
diffusion capacity was severely decreased.  

At a hearing at the RO before a Board Member in June 1996, 
the veteran testified that during service he worked as a 
heavy equipment mechanic.  He testified that since service he 
had done auto bodywork and painting.  He also testified that 
during service he was exposed to fumes from welding and was 
around solvents without any protective apparatus.  The 
veteran further testified that he had had problems with his 
lungs ever since having been hospitalized for pneumonia in 
service.  He attributed his lung disorders to service in 
Vietnam because he did not have problems breathing until he 
came back from Vietnam.  He also attributed his lung 
disorders to exposure to solvents.  He said he "forged" 
furnaces in 1966 and reported having worked as an automobile 
mechanic between his two periods of active service.  

At the hearing, the veteran submitted a report of a January 
1994 hospitalization.  The admission diagnosis was pneumonia; 
the discharge diagnosis was worsening idiopathic pulmonary 
fibrosis with pneumonia.  The veteran waived initial 
consideration of that report by the RO.   

The veteran was requested to authorize the release of medical 
records from Dr. Henson.  In a January 1997 Report of 
Contact, it was reported that the veteran stated that 
Dr. Henson had died in 1978 and that his medical records were 
no longer available.

During a May 1997 VA respiratory system examination, it was 
recorded that the veteran had been around welding and 
solvents and had had no breathing apparatus to prevent 
chemicals and/or welding fumes from entering his body.  He 
said he did not have respiratory problems while he was in 
Vietnam but he had been hospitalized in service for pneumonia 
and had had problems with his lungs ever since.  The veteran 
reported that his shortness of breath really began about 
1986.  He reported severe dyspnea on exertion with one flight 
of stairs dyspnea which was redeemed by rest.  The examiner 
noted that a January 1965 chest X-ray was interpreted as 
showing increased bronchial markings, consistent with 
bronchitis, and commented that the veteran was a smoker.  The 
veteran also reported that his shortness of breath began 
approximately in 1986.  On examination the lungs were clear 
to auscultation bilaterally and there was marked clubbing of 
the extremities.  Pulmonary function testing was reported as 
showing normal spirometry with isolated reduction in residual 
volume which was felt might be related to the technique.  
Total lung capacity was 85.3 percent of predicted and vital 
capacity was 95 percent of predicted.  

The examiner indicated that the claims file had been reviewed 
and she specifically noted certain evidence in the file.  The 
pertinent diagnoses were December 1996 chest X-ray study with 
evidence of interstitial fibrosis; exertional dyspnea since 
1986 relieved by rest in patient with a family history of 
coronary artery disease of uncertain etiology.  The examiner 
commented that "pulmonary fibrosis may have been due to 
chemical exposure in the service and/or occupationally since 
discharge," and that it did not seem there was any residual 
pulmonary disease isolated to the right lower lobe, where the 
pneumonic infiltrate was located in service.

In April 1999, the veteran was hospitalized for worsening 
shortness of breath, productive cough and chills.  The 
pertinent diagnoses were pulmonary fibrosis, overlying 
bronchitis, and chronic obstructive pulmonary disease.  X-
rays in April 1999 revealed pulmonary fibrosis and increasing 
interstitial prominence.  The veteran was transferred to the 
Intermediate Care Service pending arrangement of home oxygen 
and was discharged on April 30, 1999, in stable condition.

The veteran was also afforded an examination in April 1999 
for housebound status or permanent need for regular aid and 
attendance.  Based on the medical evidence, the RO, in a 
rating decision in May 1999, granted special monthly pension 
based on housebound status.  

In response to a request for additional information, the 
veteran replied in April 1999 that he had had no additional 
testing performed by private doctors.  He indicated that he 
was hospitalized in April 1999.  The veteran also indicated 
that during service he had been stationed at Cam Rahn Bay but 
went on temporary duty all over Vietnam.  He claimed that in 
service he did welding without a mask and was exposed to 
Agent Orange, cleaning solvents, and whatever other chemicals 
were used in Vietnam.  

In June 1999, the RO requested medical records from Putnam 
General Hospital, Dr. Sloan and Dr. Patel.  There was no 
reply from Dr. Sloan or Dr. Patel.  The records received from 
Putnam General Hospital show that the veteran was 
hospitalized in January 1994 for difficulty breathing.  The 
admission diagnosis was pneumonia and the discharge diagnoses 
were worsening idiopathic pulmonary fibrosis with pneumonia.  
The history and physical examination report was signed by 
Clinton Sloan, D.O.  The history noted that the veteran had 
interstitial lung disease of some type that had been 
diagnosed by Dr. Patel, a pulmonologist.  The discharge 
summary indicated that a prior biopsy of the lung showed 
usual interstitial fibrosis.  The impression of an X-ray 
report in January 1994 was of pulmonary interstitial fibrosis 
bilaterally.  

Outpatient treatment records for June and July 1999 show that 
the veteran was seen for follow-up visits and was doing well.  
An X-ray in June 1999 revealed diffuse pulmonary fibrosis 
with no acute disease or interval change.  

In August 1999, the veteran wrote that records from Dr. Patel 
and Dr. Sloan were already in his claims file and had been 
previously considered.  

The veteran was afforded a VA Compensation and Pension (C&P) 
medical examination in January 2000.  The examiner indicated 
that the claims file had been reviewed.  The history as 
reported by the veteran was that during service he was 
exposed to cleaning fluid while working on heavy machinery in 
1964 and he was exposed to herbicides in 1967 and 1968.  
After service, the veteran worked drilling gas wells from 
1970 to 1972 and as a mechanic from 1972 to 1974.  He denied 
exposure to fumes at both jobs.  Then from 1974 to 1986, the 
veteran did auto body work, reportedly wearing a protective 
mask when sanding and painting vehicles.  The veteran related 
that he smoked cigarettes until 1983, developed shortness of 
breath in 1984, and in 1986 was unable to work due to 
shortness of breath.  Examination of the lungs revealed 
rhonchi, and pulmonary function tests showed mild 
restriction, without post bronchodilator response.  The 
impression was restrictive pulmonary disease due to 
interstitial fibrosis.  The examiner discussed the veteran's 
case with Dr. Munn, a Pulmonologist.  The examiner wrote that 
in Dr. Munn's opinion, there was extensive post service time 
exposure to respiratory irritants.  It was also Dr. Munn's 
opinion that the veteran's type of interstitial fibrosis was 
commonly idiopathic and not related to any particular cause.  
Dr. Munn's opinion was that the veteran's pulmonary condition 
was not likely related to the service-connected exposure.

The veteran contends that he had pneumonia in service and has 
had it several times since service.  The veteran claims that 
he noticed shortness of breath approximately 6 months after 
service. and believes that service in Vietnam is the cause of 
his lung disease. 

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1999).  Service connection may 
also be granted for a disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

The initial question for the Board is determining whether the 
appellant has presented well-grounded claims in accordance 
with 38 U.S.C.A. § 5107 (West 1991) and Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it.  See Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).  Service connection may 
be granted for disability incurred in or aggravated during 
active duty and not the result of the veteran's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303 (1999).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive 
it must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

Where there is a chronic disease shown as such in service, or 
within any applicable presumptive period under 38 C.F.R. § 
3.307, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii) 
(1999).

The beginning and ending dates of the Vietnam era are the 
period beginning on February 28, 1961, and ending on May 7, 
1975, inclusive, he purposes of the section 
regarding diseases associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) (1999) a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).

Further, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition 
other than those for which the Secretary has specifically 
determined that a presumption of service connection is 
warranted.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 
However, it has been held that where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Analysis

In March 1999, the Board found that the VA opinion obtained 
from the May 1997 VA examiner was sufficient to well ground 
the claim.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  The veteran 
has been afforded opportunities to submit or identify 
additional evidence and to appear for VA examination.  He has 
not identified any additional, available evidence that has 
not been requested or obtained.  Thus, no further assistance 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
Equal weight is not accorded to each piece of material 
contained in a record; every item of evidence does not have 
the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value 

of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164, 169 (1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran's representative contends that the RO did not 
comply with a March 1999 remand instruction to have the 
veteran examined by a board-certified specialist in lung 
diseases and that the claim should be remanded for another 
examination.  In March 1999, as noted by the veteran's 
representative, the Board instructed the RO to have the 
veteran "examined by a board-certified specialist in lung 
diseases, if available" (emphasis added).  The veteran was 
provided an examination at the Huntington VA Medical Center 
in January 2000 by John J. Pecora, M.D., who also consulted 
with a pulmonologist.  The Board finds that this examination 
suffices to meet the remand instruction.  Apparently, a 
board-certified specialist in lung diseases was not available 
when the veteran was examined.  However, the VA examiner 
reviewed the claims file, examined the veteran, and also 
consulted with a private pulmonologist.  

The veteran's representative has also contended that the RO's 
reliance on the opinion of the pulmonologist is a violation 
of Thurber v. Brown, 5 Vet. App. 119, 126 (1993).  The Board 
notes, however, that the Court in Thurber in essence held 
that the Board may not place material reliance on evidence 
developed or obtained without the veteran's having had notice 
of and an opportunity to respond to such evidence.  Id. at 
126.  In this case, the veteran's representative is objecting 
to the RO's, not the Board's, reliance on a medical opinion.  
The RO provided the veteran with reasonable notice of such 
evidence and of the reliance proposed to be placed on it and 
the veteran had opportunity to respond.  Accordingly, we 
conclude that the RO's reliance on the opinion of the 
pulmonologist is not a violation of Thurber.  

Although the veteran has claimed that his lung disease is due 
to exposure Agent Orange while serving in Vietnam, he also 
contends that his lung disability is due to the pneumonia he 
had in service, exposure to cleaning fluids for equipment, 
and shoveling coal. 

Exposure to herbicide agents is presumed for a veteran who 
served on active duty in the Republic of Vietnam during the 
Vietnam era and who has a disease listed at 38 C.F.R. § 
3.309(e).  However, the presumption of exposure to herbicide 
agents does not apply in this case as the veteran does not 
have a condition listed in 38 C.F.R. § 3.309(e).  As noted 
above, a presumption of service connection based on exposure 
to herbicides used in the Republic of Vietnam during the 
Vietnam era is not warranted for any condition other than 
those for which the Secretary has specifically determined 
that a presumption of service connection is warranted.  The 
fact that the appellant received payment from the Agent 
Orange Veteran Payment Program, after it was concluded that 
he should be given the benefit of the doubt as to any 
defoliant exposure, has no probative weight.  The criteria 
for payment under this program are different from those for 
establishing service connection.  Additionally, no medical 
opinion has been submitted which relates the veteran's lung 
disorder to exposure to Agent Orange in service.  To support 
the claim, we have only the veteran's opinion of a causal 
connection between a lung disorder and exposure to Agent 
Orange in service.  The record does not contain any medical 
evidence corroborating the appellant's claim. 

Service medical records show that the veteran had an episode 
of pneumonia of the right lower lobe in 1962.  Subsequent 
examinations in service show no evidence of residuals of 
pneumonia.  While there was a finding of bronchial markings 
consistent with bronchitis in service, bronchitis was not 
shown in service as a chronic condition.  The report of a 
separation examination in 1968 indicates that the veteran's 
lungs were normal and a chest X-ray was negative for any 
abnormalities.  

It was not until October 1980, many years after service, that 
medical records begin to show diagnoses of interstitial lung 
disease and pulmonary fibrosis.  The medical evidence also 
shows that the veteran was diagnosed on several occasions 
with bronchitis, beginning in 1980, many years after service.  
When hospitalized in December 1987, the veteran denied 
pneumonias.  The medical evidence shows a diagnosis of usual 
interstitial pneumonitis in 1987 and pneumonia in 1994.  The 
medical evidence does not show any residual disability or a 
lung disorder related to the episode of pneumonia during 
service.

Although the veteran contends that he has had lung problems 
since service, he testified in May 1992 that he first began 
experiencing lung problems in 1982 and had not had any 
problems in service.  Despite his own belief that his current 
lung problem was related to the pneumonia he had in service, 
he stated that his doctor had not told him there was a 
relationship.  As a lay person, the veteran is not qualified 
to determine the etiology of pulmonary disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In regard to Dr. Patel's 
statement that the cause of the interstitial lung disease was 
not clear and an occupational lung disease could not be 
excluded, this does not constitute an opinion that any toxic 
or noxious substances to which the veteran may have been 
exposed during service played a role in his subsequent 
development of chronic lung disease, especially in light of 
post-service occupational exposure to such substances.  

Although the VA examiner's May 1997 statement that the 
veteran's pulmonary fibrosis may have been due to chemical 
exposure in service and/or occupationally since discharge was 
considered sufficient to render the appellant's claim well-
grounded, it does not afford a basis for a grant of service 
connection even when considered with the other evidence of 
record.  The statement clearly is speculative and merely 
raises the possibility that pulmonary fibrosis was caused by 
in-service or post-service exposure.  The Court has held that 
where a physician is unable to offer a definite causal 
relationship, that opinion may not be utilized in 
establishing service connection as it is non-evidence.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993); Sklar v. Brown, 
5 Vet. App. 104, 145-6 (1993).  The Court has also noted that 
the weight of a medical opinion is diminished where that 
opinion is ambivalent or speculative.  See Reonal v. Brown, 5 
Vet. App. 458 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

To the extent that the medical evidence shows "idiopathic" 
pulmonary fibrosis, idiopathic means of unknown causation.  
See Lathan v. Brown 7 Vet. App. 359, 361 (1995), (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988)).  
Thus, any diagnoses of idiopathic pulmonary fibrosis would go 
against the claim that such resulted from pneumonia or 
exposure to some substance during service. 

In January 2000, the VA examiner discussed this case with a 
specialist in pulmonary diseases.  The pulmonologist noted 
that the veteran had extensive post service time exposure to 
respiratory irritants, also noting that the veteran's type of 
interstitial fibrosis was commonly idiopathic and not 
attributed to a particular cause.  The pulmonologist 
concluded that the veteran's pulmonary condition was not 
likely related to the service-connected exposure.  Thus, the 
record contains no competent no competent and probative 
evidence showing that the veteran has lung disease that had 
its onset during service or that as likely as not is 
otherwise related to service. 

Personal statements made by the appellant are of little 
probative value without corroborating medical evidence.  
While we do not doubt that he is sincere in his beliefs, the 
record does not reflect that the he possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or etiology competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). (A lay person is not 
qualified to make medical diagnoses).

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. In this case, the 
preponderance of the competent and probative medical evidence 
either offers no opinion as to any relationship between lung 
disease and service, or links the veteran's lung disease to a 
cause other than service.  Accordingly, the evidence is not 
in equipoise and the veteran's claim is denied.


ORDER

Service connection for lung disease is denied.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals




 
- 2 -


- 1 -


